OPINION OF COURT
The following is taken, verbatim, from the opinion.
MAUCK, J.
One of the assignments of error relates to the application and interpretation of the language just quoted. It is contended that Sned-den was neither a pedestrain nor driver or oc*782cupant of another vehicle and that he was not a person then in the lawful use of the roads or highways, and consequently that there was no violation on the part of the accused if the latter so operated his automobile as to endanger the life of Sncdden. We can not give to this section the restricted interpietation contended for. Snedden was in the lawful use of the highway. He was travelling in the machine of the accused and with the consent of the accused and there is as much reason for the law to protect his life and limb as to protect those of any other person using the highways. This view is sustained by all the authorities cited by the plaintiff in error. We find no error in the record.
(Middleton, J., concurs. Sayre, PJ., not sitting.)